IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40280
                         Summary Calendar



WILLIE LEE HASKINS,

                          Plaintiff-Appellant-Cross-Appellee,

versus

MARY CHOATE, Sheriff, et al.,

                          Defendants,

MARY CHOATE, Sheriff; BOWIE COUNTY SHERIFF’S DEPARTMENT,

                          Defendants-Appellees-Cross-Appellants,

ROGER WISE, Medical Services,

                          Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:00-CV-183
                       --------------------
                         December 3, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Willie Lee Haskins appeals the summary dismissal with

prejudice of his 42 U.S.C. § 1983 complaint alleging deliberate

indifference to his requests for medical attention pertaining to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-40280
                                 -2-

his two suicide attempts.    Haskins argues that the fact that he

was housed in a “suicide” cell should have been a warning sign to

Roger Wise, the medical supervisor, and that he swore in his

complaint that he spoke directly to Wise requesting pain

medication and mental-health assistance.     He further contends

that even if Wise was not directly responsible, he is responsible

as the “County Sheriff.”    This court reviews the grant of summary

judgment de novo.    See Tolson v. Avondale Indus., Inc., 141 F.3d

604, 608 (5th Cir. 1998).

     To prevail on an Eighth Amendment claim of deliberate

indifference, a plaintiff “must allege acts or omissions

sufficiently harmful to evidence deliberate indifference to

serious medical needs.”     Estelle v. Gamble, 429 U.S. 97, 106

(1976).    A prison official acts with deliberate indifference only

if he “knows of and disregards an excessive risk to inmate health

or safety.”    Farmer v. Brennan, 511 U.S. 825, 837 (1994).

Supervisory officials are not liable for the actions of

subordinates on a theory of vicarious liability or respondeat

superior.   See Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.

1987).

     First, the court notes that Wise is not the “County

Sheriff.”   Wise demonstrated that his duties were primarily

administrative, with no direct medical responsibility for

Haskins.    After his first suicide attempt, Haskins was placed in

a holding cell and watched by employees other than Wise.
                            No. 02-40280
                                 -3-

Moreover, the medical orders received by the facility after

Haskins’s first suicide attempt reflected that the medical

opinion regarding Haskins’s need for psychological assistance was

questionable.    Haskins’s conclusional allegations do not

establish a genuine issue of material fact.     See Oliver v.

Collins, 904 F.2d 278, 281 (5th Cir. 1990).

     Haskins’s brief addresses only his claims against Wise, and

he has waived any argument against the grant of summary judgment

in favor of Choate and the Sheriff’s Department.     See Cinel v.

Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).

     Haskins also contends that the district court erred in

dismissing his claims without allowing discovery.    Haskins’s only

request for further discovery was contained in his objections to

the magistrate judge’s report and recommendation.    If the

nonmoving party has not diligently pursued discovery, the court

need not accommodate the belated request.     International

Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1267 (5th Cir.

1991).   Moreover, on appeal, Haskins does not demonstrate that

additional discovery would have allowed him to show the existence

of a genuine issue of material fact.

     He also states in his brief that he was not given the

opportunity to argue against the motion for summary judgment

against him.    Haskins’s offers no evidence for, and the record

does not support, this assertion.   The judgment of the district

court is AFFIRMED.